Citation Nr: 0619753	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

The veteran's appeal has been advanced on the docket.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for hearing 
loss was previously denied by the Board in a decision of 
September 1962 on the basis that there were no symptoms of 
the left ear during service, and a right ear disorder had 
pre-existed service and underwent no permanent increase in 
severity during service.  

2.  In a decision of April 1976, the RO confirmed the prior 
denial on the basis that an opinion from a private physician 
that the veteran's pre-existing ear problems had been 
aggravated by service was not sufficient to warrant 
alteration of the previous decision.  The veteran was 
notified of that decision , but he did not initiate an 
appeal.  

3.  The additional evidence presented since April 1976 
includes medical opinions linking current hearing loss to 
events in service, and raises a reasonable possibility of 
substantiating the claim for service connection for hearing 
loss. 

4.  A portion of the veteran's current hearing loss is 
attributable to barotrauma during service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  Hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current hearing loss was caused 
or aggravated by his active service.  He asserts that 
although he had chronic ear infections as a child, the 
problems were alleviated by a surgery which was done prior to 
service, and his ears were in good condition until he 
sustained ruptured ear drums during submarine training in 
service which involved being in a pressurized chamber.  He 
further contends that treatment using sulfa drugs in service 
caused damage to the bones in his right ear.  The veteran 
presented testimony in support of these contentions during a 
hearing held before the undersigned Veterans Law Judge in 
June 2005.  

The veteran's claim for service connection for hearing loss 
was previously denied by the Board in a decision of 
September 1962 on the basis that there were no symptoms of 
the left ear during service, and a right ear disorder had 
pre-existed service and underwent no increase in severity 
during service.  The claim was later denied again by the RO 
in April 1976.  

The previously considered evidence included the veteran's 
service medical records which reflect that when examined in 
August 1942 for the purpose of his enlistment, his ears were 
both described as normal, and his hearing was 15/15.  

A service medical record dated in December 1943 reflects that 
the veteran was treated for otitis media, acute, after 
complaining of having a running right ear for two weeks.  He 
reportedly had a history of a discharging right ear on and 
off since age three.  He had a mastoidectomy at age 11.  On 
examination of the right ear, there was a healed mastoid 
scar.  The canal was filled with a mucoid slightly purulent 
discharge.  The drum was slightly retracted with a 
perforation and granulation.  There was also a whitish 
membrane on the wall of the proximal half of the external 
canal.  The eustachian tube was blocked and hearing was 
decreased.  He was prescribed medication including ephedrine 
for shrinkage of post nasal space, warm saline gargles, and 
cleansing of the ear and application of sulfadiazine powder.  
Later that month it was noted that he was improving and he 
was returned to duty under treatment.  

A service medical record dated in February 1945 notes that 
the veteran had a history of a discharging ear on and off 
since age three and a mastoidectomy at 11 years of age.  His 
ear had been draining the past three weeks.  X-rays were 
interpreted to show the presence of longstanding otitis 
media.  There was marked sclerosis of the right antrum with 
prominence of the anterior wall of the sigmoid sinus.  He was 
transferred to a Naval Hospital.  

Another service medical record also dated in February 1945 
shows that at the Naval Hospital the veteran reported a 
complaint of a draining right ear.  It was noted that in 
November 1933 he had a right mastoidectomy.  He also reported 
that two years ago, he went in a pressure chamber and when he 
got out he had some bleeding from the right ear.  He further 
reported that ever since that time, he had recurrent attacks 
of pain and drainage from that ear.  His ear had been 
draining for the past three weeks.  On examination, the right 
ear had mucopurulent discharge.  The external canal was 
stenosed partially about half way to the drum.  The drum was 
thickened and white, but no perforation was seen.  The 
diagnosis was otitis media, acute.  Penicillin was 
prescribed.  In March 1945 it was noted to have improved.  
Later that month, it was noted that he had a good recovery, 
and he was returned to duty.  

The report of a physical examination conducted in December 
1945 for the purpose of discharge shows that the veteran's 
medical history included the usual childhood disease and a 
mastoidectomy on the right in 1933.  On examination of the 
ears, his hearing was 20/20 using the coin click test, and 
15/15 using the whispered voice test.  It was stated that the 
ears had no defects.  

In January 1946, shortly after separation from service, the 
veteran filed a claim for disability compensation for a 
perforated right ear drum.  That claim was denied by the VA 
in February 1946 on the basis that the claimed disorder was 
not shown on examination at separation from service.  

In March 1961, the veteran filed a claim for compensation for 
defective hearing in both ears.  He reported that this had 
been caused by a pressure chamber in submarine school in 
January 1943.  The RO denied that claim in a decision of July 
1961, indicating that the otitis media treated in service was 
an acute condition, and noting that the veteran had not 
responded to a letter requesting that he submit evidence of 
continuity of treatment since service.  

The veteran subsequently submitted a letter dated in February 
1962 from Samuel G. Miller, M.D., which reflected that the 
veteran had first been seen by that doctor in February 1961.  
On his initial visit, the veteran reportedly gave a history 
of having a simple mastoidectomy in 1934 following repeated 
paracentesis of the right ear due to infections.  In January 
1942 he was rejected as being unfit for service, but he was 
later accepted in August 1942.  It was further stated by Dr. 
Miller that there was no evidence that a waiver had been 
signed for the ear condition.  The veteran further reported a 
history that while in sub school, in a pressure chamber, an 
explosion blew out his left ear drum.  The veteran reportedly 
had occasional discharge and hearing impairment from that ear 
since that time.  It was noted that audiometric studies now 
revealed a mixed deafness on the left which was moderate in 
degree.  The doctor offered a conclusion that "This man has 
a definite hearing impairment which was undoubtedly 
aggravated by his service experience."  

In a decision of April 1962, the RO denied service connection 
for defective hearing and ear conditions on the basis that 
the right ear disorder existed prior to service with only an 
acute exacerbation during service, and there was no evidence 
of any left ear disability during active service.  

During a hearing held in June 1962, the veteran testified 
that he had an infection which started at age 6 and continued 
to give him trouble until age 12 when he had an operation.  
He stated that it then cleared up very well although he still 
once in a while received treatment.  He further recounted 
that he was rejected for service in January 1942, but later 
accepted.  He said that, while in training, he was then 
placed in a pressure chamber which blew out both of his ear 
drums.  He reported that following that incident his right 
ear drained and was treated with sulfa powder and later 
penicillin.  He said that he now had slight deafness in the 
right ear which was due to a combination of the preexisting 
problem and the incident in submarine school, and deafness in 
the left ear which he attributed entirely to service.  As was 
noted above, the veteran's claim was denied by the Board of 
Veterans' Appeals in September 1962.  

In April 1976, the veteran submitted a letter from Herman 
Felder, M.D., which indicated that there was no question that 
the veteran should not have been inducted into service with 
his ear condition, and that the problem was aggravated by his 
experiences in the service.  In a decision of April 1976, the 
RO confirmed the prior denial on the basis that the opinion 
from a private physician that the veteran's pre-existing ear 
problems had been aggravated by service was not sufficient to 
warrant alteration of the previous decision.  The veteran was 
notified of that decision, but he did not initiate an appeal.  

In October 2001, the veteran requested that his claim for 
service connection for hearing loss be reopened.  The 
additional evidence which has been presented includes a 
private audiology test report dated in March 1999 which 
indicates that the veteran had bilateral asymmetrical severe 
to profound mixed loss, partial conductive and partial 
sensorineural.  

The veteran was afforded a VA disability evaluation 
examination in July 2002.  The report shows that the examiner 
concluded that "the hearing loss is not at least as likely 
as not due to acoustic trauma, given the history of ear 
problems in the right ear before entering the service and the 
service history that shows the left ear was always fine.  No 
documentation in the C-file mentioned that the left ear drum 
was ever perforated or draining."  The VA examiner did not 
specifically address the question of aggravation of the right 
ear disorder during service.  

A letter dated in June 2005 from William B. Thompson, M.D., 
includes that doctor's opinion that the veteran's chronic 
problem with his ear was most likely service related.  The 
doctor specifically stated that the veteran had been 
administered sulfa powder during service, and that he had 
otosclerosis or bony ostia which certainly could be 
consistent with the administration of a sulfa powder.  

Finally, the additional evidence which has been presented 
includes a written medical opinion from a VA physician dated 
in February 2006.  The physician noted that he had reviewed 
the veteran's service and post-service medical record, and 
stated that "it is the opinion of the reviewer that the 
patient had a pre-existing ear condition that was indeed 
aggravated by his active service."  He further stated that:

Given the patient's history of recurrent otitis 
media in the right ear and mastoidectomy at age 11, 
it is clear that he suffered from Eustachian tube 
dysfunction, in at least the right ear, prior to 
entering active duty.  The patient most likely also 
had chronic suppurative otitis media of the right 
ear, which appears to have been cleared by the 
mastoidectomy he had at age 11.  However, his 
Eustachian tube dysfunction would have remained in 
the right ear...

Regardless, it is apparent that some degree of 
hearing loss, as well as recurrence and 
exacerbation of his otitis media of the right ear, 
was directly caused by his active service 
particularly in regard to the episode of barotrauma 
(in the hyperbaric chamber or "dive chamber") 
with resultant tympanic membrane (ear drum) rupture 
and perforation.

Hearing loss can be the result of problems with the 
sound condition apparatus of the ear (a 
"conductive loss") or with the hearing nerve 
itself (a "sensorineural loss").  Hearing loss 
that involves both types of loss is termed a 
"mixed loss."  As far as the left ear is 
concerned, resultant hearing loss (both conductive 
and sensorineural loss) would be mild (10 to 15 
decibels) soon after the time of injury.  Further 
decrease (either conductive, sensorineural or both) 
of the left ear is not likely related to patient's 
service, but due to consequences of aging or 
genetics.

However, the hearing loss from such an event in the 
right ear would be more substantial and more likely 
to be conductive.  Also, the resultant perforation 
would be much less likely to heal in his right ear, 
as it is an ear with chronic problems and 
Eustachian tube dysfunction.  This would place the 
patient at more risk for future recurrent 
infections and may increase the conductive 
component of his hearing loss.  There would be 
expected to be a small amount of sensorineural 
hearing loss in the right ear from the barotraumas 
(10 to 15 decibels) which would remain.  However, 
further decreases in the sensorineural component 
would be much more likely to be the result of 
aging, rather than the result of anything related 
to his service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Generally, veterans are presumed 
to have entered service in sound condition as to their 
health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of 
sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
interpreted under Cotant v. Principi, 17 Vet. App. 116 
(2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, 
to rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item which "cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. 
Brown, 9 Vet. App. 412 (196).

The rating decision which denied service connection for a 
hearing loss disorder is final based upon the evidence then 
of record. 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  In making this determination, the Board must look 
at all of the evidence submitted since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  In 
the present case, this means that the Board must look at all 
the evidence submitted since the decision that was the last 
final adjudication that disallowed the veteran's claim in 
April 1976.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in October 2001, the regulations in effect since 
August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection hearing loss raises a reasonable 
possibility of substantiating the claim.  The Board notes 
some of the medical evidence, such as the letter from his 
private physician dated in June 2005 and the VA opinion of 
February 2006 suggest that events during service have played 
a role in the veteran's current hearing loss difficulties.  
Therefore, the Board concludes that new and material evidence 
has been presented to reopen the claim of entitlement to 
service connection for a hearing loss.  

In reviewing the reopened claim, the Board further finds that 
after weighing all of the evidence, reasonable doubt may be 
resolved in favor of the veteran.  The Board finds there is 
sufficient credible evidence of trauma to the ears in 
service.  The veteran's account of ear injury was recorded in 
his service medical records, and is corroborated by his 
recent sworn testimony.  The February 2006 VA opinion 
attributes at least a small portion of the veteran's current 
hearing loss in each ear to barotrauma during service.  In 
addition, the veteran's bilateral hearing loss meets the 
criteria to be classified as a hearing loss disability under 
VA regulations. See 38 C.F.R. § 3.385.  Accordingly, the 
Board concludes that hearing loss was incurred in service.  


ORDER

Service connection for hearing loss is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


